Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 55 are objected to because of the following informalities:  In claim 1 the last limitation is repeated twice. In claim 55, 20 sec is repeated twice. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, and 52-71 recites the limitation "the camera captures the plate ID and the biometric identifier at about the same time" in lines 14-16. The term "about"  is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 52 is similarly rejected to claim 1 for the limitation “about the same time”.
Claim 53 is similarly rejected to claim 1 for the limitation “about the same time”.
Claim 56 discloses two limitations with a period in between them. Periods are only allowed at the end of a claim.
Claims 53-71 are also rejected due to their dependency on already rejected base claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,51-55,57-69, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Kanukurthy et al. US 2017/0196504 (hereinafter “Kanukurthy”) in view of Koester US 2011/0144454 and further in view of Tyrrell et al. US 2016/0077091 (hereinafter “Tyrrell”).
Regarding claim 1, Kanukurthy discloses a device for authenticating a saliva sample from a subject being tested (paragraph 0006 continuously capturing biometric information while the system is administering a drug detection test, the test involves exposing a sample collection device to a user’s mouth to collect a saliva sample)

    PNG
    media_image1.png
    184
    407
    media_image1.png
    Greyscale


, comprising: (a) a test plate, the test plate comprises a sample receiving area on its surface that receives a saliva sample from a subject being tested (see 20 of figure 1 and paragraph 0026)

    PNG
    media_image2.png
    1145
    630
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    222
    403
    media_image3.png
    Greyscale

; and (b) a camera (12 of figure 1, paragraph 0019) 

    PNG
    media_image4.png
    186
    402
    media_image4.png
    Greyscale

wherein, during a sample deposition process in which a saliva sample is collected and deposited onto the sample receiving area of the test plate (see above paragraph 0019, while the system is administering the drug detection test), the camera is configured to capture an image that contains at least the following: i. 

    PNG
    media_image5.png
    374
    425
    media_image5.png
    Greyscale

, 
Kanakurthy does not explicitly disclose that the camera is configured to capture a saliva sample this is from the subject being tested and that is deposited onto the test plate. 
Koester discloses a saliva test that can take place with biometric testing which constantly images the testing sample to insure that the person using the device is the same one giving the sample (see the abstract and paragraphs 0028-0029)

    PNG
    media_image6.png
    307
    408
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    520
    407
    media_image7.png
    Greyscale

Kanakurthy and Koester are analogous art because they are from the same field of endeavor of drug testing with saliva and biometrics.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Kanakurthy with Koester to image the sample while imaging the user to ensure that the sample collected is from the person being authenticated, thus reducing fraudulent uses where someone uses another person’s saliva.  
Kanakurthy does not explicitly disclose that the camera is configured to identify the plate id. 


    PNG
    media_image8.png
    76
    401
    media_image8.png
    Greyscale


Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Kanakurthy with Tyrell and Koester to identify the plate id associated with the saliva sample and thus ensure that it is the same as registered to the user. 
Regarding claim 51, as shown in figure 1 Kanakurthy  discloses a cover plate and spacers (there must inherently be spacers to maintain the opening where the strip is input), wherein:(a) the test plate and the cover plate movable relative to each other into different configurations (note the strip 20 is inserted into the device 10 which can be read as the cover plate, thus they are moveable relative to each other), including an open configuration and a closed configuration (open when the strip is not inserted, closed when the strip is inserted); (b) the spacers are fixed on one of the plates (spacers are not explicitly disclosed but there must inherently be something to maintain the space where the strip is input); and (c) 
Kanakurthy does not explicitly disclose that a plate is transparent, however this appears to be a matter of design choice not affecting the scope of the invention. Furthermore it is well known to use transparent materials such as glass and transparent plastic as it is widely used and readily available. 
 Claim 52 is similarly analyzed to claim 1. 
Claim 53 is similarly analyzed to claim 1. 
Regarding claim 54, as discussed above it would be obvious to make the test card transparent, as transparent materials such as glass and plastic are readily available for saliva tests. 
Regarding claim 55, Kanakurthy in paragraph 0026 discloses that the collection device is exposed to the user for a time period to collect the sample and then after the time period passes the collection strip can be drawn into the system. Kanakurthy does not explicitly disclose the period of this before it is withdrawn, but it would be a matter of design choice, and further noted is if it is withdrawn at time X, then the initial time until X is a range of two values thus this is inherently part of the system of Kanakurthy. 
Regarding claims 57-58, as discussed Kanakurthy discloses imaging the face of the user for authentication. 
Regarding claim 59, Kanakurthy Koester nor Tyrrell do not explicitly disclose using two biometric identifiers to authenticate the subject, however it is well known to 
Regarding claim 60, Kanakurthy as discussed above discloses continuously imaging the user (see paragraph 0006).
Regarding claims 61-62, as discussed above it would be obvious to combine Kanakurthy and Koester to image the features of the subject and the test plate in the same frame to ensure that the user is using saliva that they obtained from their own body. 
Regarding claim 63, Kanakurthy Koester nor Tyrrell do not explicitly disclose an optical fiber configured to image the face. However it is well known to use optical fibers for imaging to which the Examiner declares official notice. The motivation would be to minimize the space necessary for the camera. 
Regarding claim 64, Tyrrell discloses that the camera can be part of a mobile device (see paragraph 0007)

    PNG
    media_image9.png
    130
    416
    media_image9.png
    Greyscale

 Regarding claim 65, Tyrrell discloses a sequence of numbers (see paragraph 0034).
Regarding claim 66, Kanakurthy discloses where the device is used for drug testing (paragraph 0004).

Regarding claim 68, Koester discloses analyzing the one or more images or video that include the biometric identifier; (b) comparing the biometric identifier to stored biometric information from the intended subject; and (c) determining whether the saliva provided in the saliva test is from the intended subject (see abstract and paragraphs 0028-0029 copied above).
Regarding claim 69, Koester discloses (a) analyzing the video of the sample depositing process; and (b) determining whether the saliva sample is produced by the subject being tested (see abstract and paragraphs 0028-0029 copied above).
Regarding claim 71, Kanakurthy discloses comparing the biometric identifier is done locally (processor 34 of paragraph 0034).  
Allowable Subject Matter
Claims 56 and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (note the 112 rejections must also be overcome).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the 892 notice of references cited.

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN B STREGE/Primary Examiner, Art Unit 2669